Exhibit 10.4

GUARANTY AGREEMENT

THIS GUARANTY AGREEMENT (this “AGREEMENT”) is made and given as of January 31,
2007 by TRAVELCENTERS OF AMERICA LLC, TRAVELCENTERS OF AMERICA HOLDING COMPANY
LLC and TA OPERATING LLC, each a Delaware limited liability company (each a
“GUARANTOR” and collectively, the “GUARANTORS”), for the benefit of HPT TA
PROPERTIES TRUST, a Maryland real estate investment trust, and HPT TA PROPERTIES
LLC, a Maryland limited liability company (together with each of their
successors and assigns, collectively, the “LANDLORD”).

WITNESSETH:

WHEREAS, pursuant to a Lease Agreement, dated as of the date hereof (the
“LEASE”), the Landlord has agreed to lease to TA Leasing LLC, an affiliate of
the Guarantors (the “TENANT”), and the Tenant has agreed to lease from the
Landlord, certain real property, together with certain related improvements and
other property, as more particularly described in the Lease; and

WHEREAS, it is a condition precedent to the Landlord’s entering into the Lease
that the Guarantors guarantee all of the payment and performance obligations of
the Tenant with respect to the Lease; and

WHEREAS, the transactions contemplated by the Lease are of direct material
benefit to the Guarantors;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the mutual receipt and legal sufficiency of which are
hereby acknowledged, the Guarantors hereby agree as follows:

1.  CERTAIN TERMS. Capitalized terms used and not otherwise defined in this
Agreement shall have the meanings ascribed to such terms in the Lease.

2.  GUARANTEED OBLIGATIONS. For purposes of this Agreement, the term “GUARANTEED
OBLIGATIONS” shall mean the payment and performance of each and every obligation
of the Tenant to the Landlord under the Lease or relating thereto, whether now
existing or hereafter arising, and including, without limitation, the payment of
the full amount of the Rent payable under the Lease.


--------------------------------------------------------------------------------


3.  REPRESENTATIONS AND COVENANTS. Each Guarantor, jointly and severally,
represents, warrants, covenants, and agrees that:

3.1  INCORPORATION OF REPRESENTATIONS AND WARRANTIES. The representations and
warranties of the Tenant and its Affiliated Persons set forth in the Lease are
true and correct on and as of the date hereof in all material respects.

3.2  PERFORMANCE OF COVENANTS AND AGREEMENTS. Each Guarantor hereby agrees to
take all lawful action in its power to cause the Tenant duly and punctually to
perform all of the covenants and agreements set forth in the Lease.

3.3  VALIDITY OF AGREEMENT. Each Guarantor has duly and validly executed and
delivered this Agreement; this Agreement constitutes the legal, valid and
binding obligation of such Guarantor, enforceable against such Guarantor in
accordance with its terms, except as the enforceability thereof may be subject
to bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium and
other laws relating to or affecting creditors’ rights generally and subject to
general equitable principles, regardless of whether enforceability is considered
in a proceeding at law or in equity; and the execution, delivery and performance
of this Agreement have been duly authorized by all requisite action of such
Guarantor and such execution, delivery and performance by such Guarantor will
not result in any breach of the terms, conditions or provisions of, or conflict
with or constitute a default under, or result in the creation of any lien,
charge or encumbrance upon any of the property or assets of such Guarantor
pursuant to the terms of, any indenture, mortgage, deed of trust, note, other
evidence of indebtedness, agreement or other instrument to which it may be a
party or by which it or any of its property or assets may be bound, or violate
any provision of law, or any applicable order, writ, injunction, judgment or
decree of any court or any order or other public regulation of any governmental
commission, bureau or administrative agency.

3.4  PAYMENT OF EXPENSES. Each Guarantor agrees, as principal obligor and not as
guarantor only, to pay to the Landlord forthwith, upon demand, in immediately
available federal funds, all costs and expenses (including reasonable attorneys’
fees and disbursements) incurred or expended by the Landlord in connection with
the enforcement of this Agreement, together with interest on amounts recoverable
under this Agreement from the time such amounts become due until payment at the
Overdue Rate. The Guarantors’ covenants and agreements set

2


--------------------------------------------------------------------------------


forth in this SECTION 3.4 shall survive the termination of this Agreement.

3.5  NOTICES. Each Guarantor shall promptly give notice to the Landlord of any
event known to it which might reasonably result in a material adverse change in
its financial condition.

3.6  REPORTS. Each Guarantor shall promptly provide to the Landlord each of the
financial reports, certificates and other documents required of it under the
Lease.

3.7  BOOKS AND RECORDS. Each Guarantor shall at all times keep proper books of
record and account in which full, true and correct entries shall be made of its
transactions in accordance with generally accepted accounting principles and
shall set aside on its books from its earnings for each fiscal year all such
proper reserves, including reserves for depreciation, depletion, obsolescence
and amortization of its properties during such fiscal year, as shall be required
in accordance with generally accepted accounting principles, consistently
applied, in connection with its business. Each Guarantor shall permit access by
the Landlord and its agents to the books and records maintained by such
Guarantor during normal business hours and upon reasonable notice.

3.8  TAXES, ETC. Each Guarantor shall pay and discharge promptly as they become
due and payable all taxes, assessments and other governmental charges or levies
imposed upon such Guarantor or the income of such Guarantor or upon any of the
property, real, personal or mixed, of such Guarantor, or upon any part thereof,
as well as all claims of any kind (including claims for labor, materials and
supplies) which, if unpaid, might by law become a lien or charge upon any
property and result in a material adverse change in the financial condition of
such Guarantor; PROVIDED, HOWEVER, that such Guarantor shall not be required to
pay any such tax, assessment, charge, levy or claim if the amount, applicability
or validity thereof shall currently be contested in good faith by appropriate
proceedings or other appropriate actions promptly initiated and diligently
conducted and if such Guarantor shall have set aside on its books such reserves
of such Guarantor, if any, with respect thereto as are required by generally
accepted accounting principles.

3.9  LEGAL EXISTENCE OF GUARANTORS. Each Guarantor shall do or cause to be done
all things necessary to preserve and keep in full force and effect its legal
existence.

3


--------------------------------------------------------------------------------


3.10  COMPLIANCE. Each Guarantor shall use reasonable business efforts to comply
in all material respects with all applicable statutes, rules, regulations and
orders of, and all applicable restrictions imposed by, all governmental
authorities in respect of the conduct of its business and the ownership of its
property (including, without limitation, applicable statutes, rules,
regulations, orders and restrictions relating to environmental, safety and other
similar standards or controls).

3.11  INSURANCE. Each Guarantor shall maintain, with financially sound and
reputable insurers, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by owners of
established reputation engaged in the same or similar businesses and similarly
situated, in such amounts and by such methods as shall be customary for such
owners and deemed adequate by such Guarantor.

3.12  FINANCIAL STATEMENTS, ETC. The financial statements previously delivered
to the Landlord by each Guarantor, if any, fairly present the financial
condition of such Guarantor in accordance with generally accepted accounting
principles consistently applied and there has been no material adverse change
from the date thereof through the date hereof.

3.13  NO CHANGE IN CONTROL. No Guarantor shall permit the occurrence of any
direct or indirect Change in Control of the Tenant or of such Guarantor.

4.  GUARANTEE. Each Guarantor jointly and severally hereby unconditionally
guarantees that the Guaranteed Obligations which are monetary obligations shall
be paid in full when due and payable, whether upon demand, at the stated or
accelerated maturity thereof pursuant to the Lease, or otherwise, and that the
Guaranteed Obligations which are performance obligations shall be fully
performed at the times and in the manner such performance is required by the
Lease. With respect to the Guaranteed Obligations which are monetary
obligations, this guarantee is a guarantee of payment and not of collectability
and is absolute and in no way conditional or contingent. In case any part of the
Guaranteed Obligations shall not have been paid when due and payable or
performed at the time performance is required, the Guarantors shall, within five
(5) Business Days after receipt of notice from the Landlord, pay or cause to be
paid to the Landlord the amount thereof as is then due and payable and unpaid
(including interest and other charges, if any, due thereon through the date

4


--------------------------------------------------------------------------------


of payment in accordance with the applicable provisions of the Lease) or perform
or cause to be performed such obligations in accordance with the Lease.

5.  UNENFORCEABILITY OF GUARANTEED OBLIGATIONS, ETC. If the Tenant is for any
reason under no legal obligation to discharge any of the Guaranteed Obligations
(other than because the same have been previously discharged in accordance with
the terms of the Lease), or if any other moneys included in the Guaranteed
Obligations have become unrecoverable from the Tenant by operation of law or for
any other reason, including, without limitation, the invalidity or irregularity
in whole or in part of any Guaranteed Obligation or of the Lease or any
limitation on the liability of the Tenant thereunder not contemplated by the
Lease or any limitation on the method or terms of payment thereunder which may
now or hereafter be caused or imposed in any manner whatsoever, the guarantees
contained in this Agreement shall nevertheless remain in full force and effect
and shall be binding upon each Guarantor to the same extent as if each such
Guarantor at all times had been the principal debtor on all such Guaranteed
Obligations.

6.  ADDITIONAL GUARANTEES. This Agreement shall be in addition to any other
guarantee or other security for the Guaranteed Obligations and it shall not be
prejudiced or rendered unenforceable by the invalidity of any such other
guarantee or security or by any waiver, amendment, release or modification
thereof.

7.  CONSENTS AND WAIVERS, ETC. Each Guarantor hereby acknowledges receipt of
correct and complete copies of the Lease, and consents to all of the terms and
provisions thereof, as the same may be from time to time hereafter amended or
changed in accordance with the terms and conditions thereof, and, except as
otherwise provided herein, to the maximum extent permitted by applicable law,
waives (a) presentment, demand for payment, and protest of nonpayment, of any of
the Guaranteed Obligations, (b) notice of acceptance of this Agreement and of
diligence, presentment, demand and protest, (c) notice of any default hereunder
and any default, breach or nonperformance or

5


--------------------------------------------------------------------------------


Event of Default under any of the Guaranteed Obligations or the Lease, (d)
notice of the terms, time and place of any private or public sale of collateral
(if any) held as security for the Guaranteed Obligations, (e) demand for
performance or observance of, and any enforcement of any provision of, or any
pursuit or exhaustion of rights or remedies against the Tenant or any other
guarantor of the Guaranteed Obligations, under or pursuant to the Lease, or any
agreement directly or indirectly relating thereto and any requirements of
diligence or promptness on the part of the holders of the Guaranteed Obligations
in connection therewith, and (f) any and all demands and notices of every kind
and description with respect to the foregoing or which may be required to be
given by any statute or rule of law and any defense of any kind which it may now
or hereafter have with respect to this Agreement, or the Lease or the Guaranteed
Obligations (other than that the same have been discharged in accordance with
the Lease).

8.  NO IMPAIRMENT, ETC. The obligations, covenants, agreements and duties of
each Guarantor under this Agreement shall not be affected or impaired by any
assignment or transfer in whole or in part of any of the Guaranteed Obligations
without notice to such Guarantor, or any waiver by the Landlord or any holder of
any of the Guaranteed Obligations or by the holders of all of the Guaranteed
Obligations of the performance or observance by the Tenant or any other
guarantor of any of the agreements, covenants, terms or conditions contained in
the Guaranteed Obligations or the Lease or any indulgence in or the extension of
the time for payment by the Tenant or any other guarantor of any amounts payable
under or in connection with the Guaranteed Obligations or the Lease or any other
instrument or agreement relating to the Guaranteed Obligations or of the time
for performance by the Tenant or any other guarantor of any other obligations
under or arising out of any of the foregoing or the extension or renewal thereof
(except that with respect to any extension of time for payment or performance of
any of the Guaranteed Obligations granted by the Landlord or any other holder of
such Guaranteed Obligations to the Tenant, such Guarantor’s obligations to pay
or perform such Guaranteed Obligation shall be subject to the same extension of
time for performance), or the modification or amendment (whether material or
otherwise) of any duty, agreement or obligation of the Tenant or any other
guarantor set forth in any of the foregoing, or the voluntary or involuntary
sale or other disposition of all or substantially all the assets of the Tenant
or any other guarantor or insolvency, bankruptcy, or other similar proceedings
affecting the Tenant or any other guarantor or any

6


--------------------------------------------------------------------------------


assets of the Tenant or any such other guarantor, or the release or discharge of
the Tenant or any such other guarantor from the performance or observance of any
agreement, covenant, term or condition contained in any of the foregoing without
the consent of the holders of the Guaranteed Obligations by operation of law, or
any other cause, whether similar or dissimilar to the foregoing.

9.  REIMBURSEMENT, SUBROGATION, ETC. Each Guarantor hereby covenants and agrees
that it will not enforce or otherwise exercise any rights of reimbursement,
subrogation, contribution or other similar rights against the Tenant (or any
other person against whom the Landlord may proceed) with respect to the
Guaranteed Obligations prior to the payment in full of all amounts owing with
respect to the Lease, and until all indebtedness of the Tenant to the Landlord
shall have been paid in full, no Guarantor shall have any right of subrogation,
and each Guarantor waives any defense it may have based upon any election of
remedies by the Landlord which destroys its subrogation rights or its rights to
proceed against the Tenant for reimbursement, including, without limitation, any
loss of rights such Guarantor may suffer by reason of any rights, powers or
remedies of the Tenant in connection with any anti-deficiency laws or any other
laws limiting, qualifying or discharging the indebtedness to the Landlord. Until
all obligations of the Tenant pursuant to the Lease shall have been paid and
satisfied in full, each Guarantor further waives any right to enforce any remedy
which the Landlord now has or may in the future have against the Tenant, any
other guarantor or any other person and any benefit of, or any right to
participate in, any security whatsoever now or in the future held by the
Landlord.

10.  DEFEASANCE. This Agreement shall terminate at such time as the Guaranteed
Obligations have been paid and performed in full and all other obligations of
the Guarantors to the Landlord under this Agreement have been satisfied in full;
PROVIDED, HOWEVER, if at any time, all or any part of any payment applied on
account of the Guaranteed Obligations is or must be rescinded or returned for
any reason whatsoever (including, without limitation, the insolvency, bankruptcy
or reorganization of the Tenant), this Agreement, to the extent such payment is
or must be rescinded or returned, shall be deemed to have continued in existence
notwithstanding any such termination.

11.  NOTICES. (a) Any and all notices, demands, consents, approvals, offers,
elections and other communications required or permitted under this Agreement
shall be deemed adequately

7


--------------------------------------------------------------------------------


given if in writing and the same shall be delivered either in hand, by
telecopier with written acknowledgment of receipt, or by mail or Federal Express
or similar expedited commercial carrier, addressed to the recipient of the
notice, postpaid and registered or certified with return receipt requested (if
by mail), or with all freight charges prepaid (if by Federal Express or similar
carrier).

(b)  All notices required or permitted to be sent hereunder shall be deemed to
have been given for all purposes of this Agreement upon the date of acknowledged
receipt, in the case of a notice by telecopier, and, in all other cases, upon
the date of receipt or refusal, except that whenever under this Agreement a
notice is either received on a day which is not a Business Day or is required to
be delivered on or before a specific day which is not a Business Day, the day of
receipt or required delivery shall automatically be extended to the next
Business Day.

(c) All such notices shall be addressed,

if to the Landlord to the Landlord:

c/o Hospitality Properties Trust

400 Centre Street

Newton, Massachusetts 02458

Attn:  Mr. John G. Murray

[Telecopier No. (617) 969-5730]

if to any Guarantor to such Guarantor:

c/o TravelCenters of America LLC

24601 Center Ridge Road

Westlake, Ohio 44145

Attn:  Mr. John R. Hoadley

[Telecopier No. (617) 796-8349]

(d)  By notice given as herein provided, the parties hereto and their respective
successors and assigns shall have the right from time to time and at any time
during the term of this Agreement to change their respective addresses effective
upon receipt by the other parties of such notice and each shall have the right
to specify as its address any other address within the United States of America.

12.  SUCCESSORS AND ASSIGNS. Whenever in this Agreement any of the parties
hereto is referred to, such reference shall be deemed to include the successors
and assigns of such party, including, without limitation, the holders, from time
to time,

8


--------------------------------------------------------------------------------


of the Guaranteed Obligations; and all representations, warranties, covenants
and agreements by or on behalf of the Guarantors which are contained in this
Agreement shall inure to the benefit of the Landlord’s successors and assigns,
including, without limitation, said holders, whether so expressed or not.

13.  APPLICABLE LAW. Except as to matters regarding the internal affairs of the
Landlord and issues of or limitations on any personal liability of the
shareholders and trustees or directors of the Landlord for obligations of the
Landlord, as to which the laws of the State of Maryland shall govern, this
Agreement, the Lease and any other instruments executed and delivered to
evidence, complete or perfect the transactions contemplated hereby and thereby
shall be interpreted, construed, applied and enforced in accordance with the
laws of The Commonwealth of Massachusetts applicable to contracts between
residents of Massachusetts which are to be performed entirely within
Massachusetts, regardless of (i) where any such instrument is executed or
delivered; or (ii) where any payment or other performance required by any such
instrument is made or required to be made; or (iii) where any breach of any
provision of any such instrument occurs, or any cause of action otherwise
accrues; or (iv) where any action or other proceeding is instituted or pending;
or (v) the nationality, citizenship, domicile, principal place of business, or
jurisdiction of organization or domestication of any party; or (vi) whether the
laws of the forum jurisdiction otherwise would apply the laws of a jurisdiction
other than The Commonwealth of Massachusetts; or (vii) any combination of the
foregoing. Notwithstanding the foregoing, the laws of the State shall apply to
the perfection and priority of liens upon and the disposition of any Property.

14.  ARBITRATION. The Landlord, on the one hand, or the Guarantors, on the other
hand, may elect to submit to arbitration any dispute hereunder that has an
amount in controversy in excess of $250,000. Any such dispute shall be conducted
in Boston, Massachusetts and be resolved in accordance with the Commercial
Arbitration Rules of the American Arbitration Association then pertaining and
the decision of the arbitrators with respect to such dispute shall be binding,
final and conclusive on all of the parties.

In the event that any such dispute is submitted to arbitration hereunder, the
Landlord, on the one hand, and the Guarantors, on the other hand, shall each
appoint and pay all fees of a fit and impartial person as arbitrator with at
least ten (10) years’ recent professional experience in the general subject
matter of the dispute. Notice of such appointment shall

9


--------------------------------------------------------------------------------


be sent in writing by each party to the other, and the arbitrators so appointed,
in the event of their failure to agree within thirty (30) days after the
appointment of the second arbitrator upon the matter so submitted, shall appoint
a third arbitrator. If either the Landlord or the Guarantors shall fail to
appoint an arbitrator as aforesaid for a period of twenty (20) days after
written notice from the other party to make such appointment, then the
arbitrator appointed by the party having made such appointment shall appoint a
second arbitrator and the two (2) so appointed shall, in the event of their
failure to agree upon any decision within thirty (30) days thereafter, appoint a
third arbitrator. If such arbitrators fail to agree upon a third arbitrator
within forty five (45) days after the appointment of the second arbitrator, then
such third arbitrator shall be appointed by the American Arbitration Association
from its qualified panel of arbitrators, and shall be a person having at least
ten (10) years’ recent professional experience as to the subject matter in
question. The fees of the third arbitrator and the expenses incident to the
proceedings shall be borne equally between the Landlord and the Guarantors,
unless the arbitrators decide otherwise. The fees of respective counsel engaged
by the parties, and the fees of expert witnesses and other witnesses called for
the parties, shall be paid by the respective party engaging such counsel or
calling or engaging such witnesses.

The decision of the arbitrators shall be rendered within thirty (30) days after
appointment of the third arbitrator. Such decision shall be in writing and in
duplicate, one counterpart thereof to be delivered to Landlord and one to the
Guarantors. A judgment of a court of competent jurisdiction may be entered upon
the award of the arbitrators in accordance with the rules and statutes
applicable thereto then obtaining.

The Landlord and the Tenant acknowledge and agree that, to the extent any such
dispute shall involve any Manager and be subject to arbitration pursuant to such
Manager’s Management Agreement, Landlord and Tenant shall cooperate to
consolidate any such arbitration hereunder and under such Management Agreement
into a single proceeding.

15.  MODIFICATION OF AGREEMENT. No modification or waiver of any provision of
this Agreement, nor any consent to any departure by any of the Guarantors
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Landlord, and such modification, waiver or consent shall be
effective only in the specific instances and for the purpose for which given. No
notice to or demand on any Guarantor in any

10


--------------------------------------------------------------------------------


case shall entitle such Guarantor to any other or further notice or demand in
the same, similar or other circumstances. This Agreement may not be amended
except by an instrument in writing executed by or on behalf of the party against
whom enforcement of such amendment is sought.

16.  WAIVER OF RIGHTS BY THE LANDLORD. Neither any failure nor any delay on the
Landlord’s part in exercising any right, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall a single or partial exercise
thereof preclude any other or further exercise or the exercise of any other
right, power or privilege.

17.  SEVERABILITY. In case any one or more of the provisions contained in this
Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, but this Agreement
shall be reformed and construed and enforced to the maximum extent permitted by
applicable law.

18.  ENTIRE CONTRACT. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and shall supersede
and take the place of any other instruments purporting to be an agreement of the
parties hereto relating to the subject matter hereof.

19.  HEADINGS; COUNTERPARTS. Headings in this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

20.  REMEDIES CUMULATIVE. No remedy herein conferred upon the Landlord is
intended to be exclusive of any other remedy, and each and every remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law or in equity or by statute or otherwise.

21.  NON-LIABILITY OF TRUSTEES. THE DECLARATION OF TRUST ESTABLISHING HPT TA
PROPERTIES TRUST, A COPY OF WHICH, TOGETHER WITH ALL AMENDMENTS THERETO (THE
“DECLARATION”), IS DULY FILED WITH THE DEPARTMENT OF ASSESSMENTS AND TAXATION OF
THE STATE OF MARYLAND, PROVIDES THAT, AND EACH GUARANTOR AGREES THAT, THE NAME
“HPT TA PROPERTIES TRUST” REFERS TO THE TRUSTEES UNDER THE DECLARATION
COLLECTIVELY AS TRUSTEES, BUT NOT INDIVIDUALLY OR PERSONALLY, AND THAT NO
TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF HPT TA PROPERTIES TRUST
SHALL BE HELD TO ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY
OBLIGATION OF

11


--------------------------------------------------------------------------------


OR CLAIM AGAINST, HPT TA PROPERTIES TRUST. ALL PERSONS DEALING WITH HPT TA
PROPERTIES TRUST, IN ANY WAY, SHALL LOOK ONLY TO THE ASSETS OF HPT TA PROPERTIES
TRUST FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION.

[Remainder of page intentionally left blank.]

12


--------------------------------------------------------------------------------


WITNESS the execution hereof under seal as of the date above first written.

TRAVELCENTERS OF AMERICA LLC,

 

 

 

 

 

By:

/s/ Mark L. Kleifges

 

 

Name:

Mark L. Kleifges

 

 

Title:

Treasurer

 

 

 

 

 

 

TRAVELCENTERS OF AMERICA HOLDING
COMPANY LLC,

 

 

 

 

 

By:

/s/ John R. Hoadley

 

 

Name:

John R. Hoadley

 

 

Title:

Executive Vice President and Treasurer

 

 

 

 

 

 

TA OPERATING LLC

 

 

 

 

 

By:

/s/ John R. Hoadley

 

 

Name:

John R. Hoadley

 

 

Title:

Executive Vice President and Treasurer

 

 


--------------------------------------------------------------------------------